DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued specification objection is hereby withdrawn in view of amended paragraph [0079].

 	The previously issued 35 U.S.C. § 112(b) rejection is withdrawn in view of amended claim 12.

 	The Applicant’s arguments with respect to claims #1-7 and 9-14 in the reply filed on January 31, 2022 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Terminal Disclaimer
 	The terminal disclaimer filed on January 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,847,545 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
 	Claims #1-7 and 9-14 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “wherein the first link line and the second link line are arranged in parallel with each other while the display device is bent” (claim 1).
		As to claim 1, Kwak et al. (U.S. Patent Publication No. 2014/0217397 A1), hereafter “Kwak”, teaches a link line 222A including a first link line and a second link line in the non-display area.  Although Kwak teaches a bent state of the device in FIG. 1D, Kwak does not teach or show parallel dispositions of the corresponding first link line and second link line.  Additionally, Kwon et al. (U.S. Patent Publication No. 2016/0035812 A1), hereafter “Kwon”, teaches in FIG. 6B parallel base and support layers 106, 108 when the device is bent but neither of Kwon’s base or support layers is connected to a bending connection line via first and second contact holes and therefore cannot correspond to the claimed first and second link lines.
		No other prior art was found.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829